Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is entered into by Terry
Almon (“Executive”) and OmniAmerican Bancorp, Inc. and its subsidiaries with its
principal place of business at 1320 S. University Drive, Suite 900, Fort Worth,
Texas (collectively referred to as the “Company”) as of November 6, 2013. The
Company and Executive are referred to as the “Parties.”


WHEREAS, Executive has been employed as Senior Executive Vice President and
Chief Operating Officer for the Company;


WHEREAS, effective October 9, 2013, the Parties have mutually agreed to end
Executive’s employment with the Company, and the Parties agree that Executive’s
employment shall terminate effective as of October 9, 2013, and all of
Executive’s positions with the Company shall terminate as of October 9, 2013
(the “Separation Date”); and


WHEREAS, the Parties desire to finally, fully and completely resolve all
disputes that now or may exist between them concerning Executive’s hiring,
employment and separation from the Company and all disputes arising from or
during Executive’s employment, any benefits, bonuses and compensation connected
with such employment, and all other disputes that the Parties may have for any
reason.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


1.    End of Executive’s Employment. Effective as of the Separation Date, all of
Executive’s officer and committee positions with the Company and its affiliates
and subsidiaries, including her position as Senior Executive Vice President and
Chief Operating Officer, shall terminate. Executive agrees that Executive shall
not make any representations or execute any documents, or take any other
actions, on behalf of the Company as of or after the Separation Date. Executive
agrees that this Agreement fully supersedes any and all prior agreements
relating to Executive’s employment, compensation and equity with the Company
(other than any vested equity awards, COBRA continuation coverage benefits, or
any employee benefit plan subject to the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), in which Executive has vested as of the
Separation Date), all of which shall terminate upon the Separation Date.
2.    Certain Payments and Benefits.
(a)Payment. The Company (i) paid Executive on October 31, 2013: (A) $10,000 in
full satisfaction of the Company's obligation to pay her Base Salary through
October 31, 2013, and (B) $7,696.15 in full satisfaction of any earned but
unused vacation and paid time off accrued by Executive through the Separation
Date, and (ii) shall pay any reasonable and qualified unreimbursed expenses
properly incurred prior to the Separation Date provided Executive submits the
expenses for reimbursement to the Company within thirty (30) days of the
Separation Date (collectively, items (i) and (ii) are referred to herein as the
“Accrued Obligations”). In addition,

SEPARATION AGREEMENT AND RELEASE                            PAGE 1

--------------------------------------------------------------------------------






subject to execution of this Agreement by Executive, and provided Executive does
not revoke this Agreement pursuant to Paragraph 15 below, the Company shall (i)
pay Executive a cash lump sum payment equal to $325,000, less lawful
withholdings and taxes, payable on the 60th day following the Separation Date
(the “Severance Payment”); and (ii) allow Executive to continue to participate
in the Company’s Executive Physical Program for the remainder of 2013. Executive
acknowledges and agrees that Employee is not otherwise entitled to the Severance
Payment or to participate in the Company’s Executive Physical Program.
(a)    Equity Awards. All equity awards previously granted to Executive and
outstanding as of the Separation Date shall continue to be governed by the terms
and conditions of the underlying award agreements for each such award, including
any provisions relating to forfeiture of such awards; provided, however, that
the Company and Executive agree to amend such award agreements to the extent
necessary to provide that all unexercised, vested stock options outstanding as
of the Separation Date shall remain exercisable and shall not terminate until
the earlier of (i) the first anniversary of the Separation Date or (ii) the date
on which such stock option would otherwise terminate and be forfeited under the
terms and conditions of the underlying award agreement if Executive's employment
with the Company had continued through the first anniversary of the Separation
Date (the "Extended Exercise Period").
(b)    Benefits. After the Separation Date, Executive will have the right to
choose the continuation of any applicable medical and/or dental benefit coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). The Company will provide Executive under separate cover at
Executive’s home address, information necessary and as required by law regarding
the election of COBRA. In addition to any amounts payable to Executive under
Paragraph 2(a) and subject to execution of this Agreement by Executive, and
provided Executive does not revoke this Agreement pursuant to Paragraph 15
below, the Company shall pay Executive an additional cash lump sum payment of
$7,000.00, less applicable withholdings and taxes, on the 60th day following the
Separation Date, to assist Executive with paying for any benefits she elects
under COBRA (the "Additional Payment"). For purposes of clarity, Executive shall
be solely responsible for electing and paying the premiums for any COBRA
benefits, and the Additional Payment shall not be contingent on whether
Executive elects continued coverage under COBRA.
(c)    Waiver of Additional Compensation or Benefits. Other than the Accrued
Obligations, the Severance Payment, the Additional Payment, any vested equity
awards, the Extended Exercise Period, COBRA continuation coverage benefits, any
employee benefit plan subject to ERISA in which Executive has vested as of the
Separation Date, and such compensation and payments required by law, Executive
shall not be entitled to any additional compensation, payments, vacation pay,
bonuses, benefits, payments or grants under any benefit plan, long term
incentive plan, option plan, severance plan or bonus or incentive program
established by the Company or any of the Company’s affiliates or that otherwise
relate to Executive’s employment with the Company or positions with the Company,
and that Executive’s participation in such plans, policies, or programs shall
cease as of the Separation Date. Executive agrees that the release in Paragraph
3 covers any claims Executive might have regarding Executive’s compensation,
bonuses,

SEPARATION AGREEMENT AND RELEASE                            PAGE 2

--------------------------------------------------------------------------------






incentive compensation, stock options or grants and any other benefits Executive
may or may not have received during Executive’s employment with the Company.
3.    General Release and Waiver.
(a)    By Executive. In consideration of the payments and other consideration
provided for in this Agreement, that being good and valuable consideration, the
receipt, adequacy and sufficiency of which are acknowledged by Executive,
Executive, on her own behalf and on behalf of her agents, administrators,
representatives, executors, successors, heirs, devisees and assigns
(collectively, the “Releasing Parties”) hereby fully releases, remises, acquits
and forever discharges the Company, its parent and all of its affiliates,
subsidiaries and each of their respective past, present and future officers,
directors, shareholders, equity holders, members, partners, agents, employees,
consultants, independent contractors, attorneys, advisers, successors and
assigns (collectively, the “Released Parties”), jointly and severally, from any
and all claims, rights, demands, debts, obligations, losses, causes of action,
suits, controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages, which any of the Releasing
Parties ever have had in the past or presently have against the Released
Parties, and each of them, arising from or relating to Executive’s employment
with the Company or its affiliates or the termination of that employment
relationship or any circumstances related thereto, or any other matter, cause or
thing whatsoever, including without limitation all claims arising under or
relating to her employment, bonuses, any bonus plan, options, any long term
incentive plan, her termination from employment, any claimed payments,
contracts, benefits or bonuses or purported employment discrimination,
retaliation, wrongdoing or violations of civil rights of whatever kind or
nature, including without limitation all claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Americans with Disabilities Act of 1990 as amended (“ADA”),
the Family and Medical Leave Act of 1993 (“FMLA”), the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the United States Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts
of 1866 and/or 1871, the Sarbanes-Oxley Act of 2002, the Lilly Ledbetter Fair
Pay Act of 2009, the Genetic Information and Nondiscrimination Act (“GINA”), the
“Texas Commission on Human Rights Act” or Chapter 21 of the Texas Labor Code,
any statute or laws of the State of Texas, or any other federal, state or local
whistleblower, discrimination or anti-retaliation statute, law or ordinance,
including, without limitation, any workers’ compensation or disability claims
under any such laws, claims for wrongful discharge, breach of express or implied
contract or implied covenant of good faith and fair dealing, breach of any
change in control agreement or other agreement and any other claims arising
under state or federal law, as well as any expenses, costs or attorneys’ fees.
Except as required by law, Executive agrees that she will not commence,
maintain, initiate, or prosecute, or cause, encourage, assist, volunteer, advise
or cooperate with any other person to commence, maintain, initiate or prosecute,
any action, lawsuit, proceeding, charge, petition, complaint or claim before any
court, agency or tribunal against the Company arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company or

SEPARATION AGREEMENT AND RELEASE                            PAGE 3

--------------------------------------------------------------------------------






any of the matters discharged and released in this Agreement. Notwithstanding
the preceding sentence or any other provision of this Agreement, this release is
not intended to interfere with Executive’s right to file a charge with the Equal
Employment Opportunity Commission (the “EEOC”) in connection with any claim
Executive believes she may have against the Company or its affiliates. However,
by executing this Agreement, Executive hereby waives the right to recover in any
proceeding she may bring before the EEOC or any state human rights commission or
in any proceeding brought by the EEOC or any state human rights commission (or
any other agency) on Executive’s behalf. This release shall not apply to (i) any
of the Company’s obligations under this Agreement, (ii) COBRA continuation
coverage benefits, (iii) any employee benefit plan subject to ERISA in which
Executive has vested, (iv) any indemnification rights Executive is entitled to
under the Company’s Certificate of Incorporation or By-Laws, (v) Executive's
rights, if any, to coverage under any Company directors’ and officers’ insurance
policy, or (vi) Executive's rights as a shareholder of the Company (to the
extent Executive continue to own capital shares in the Company following the
date hereof).
(b)    By the Company. In consideration of the release by Executive and other
consideration provided for in this Agreement, that being good and valuable
consideration, the receipt, adequacy and sufficiency of which are acknowledged,
the Company hereby fully releases, remises, acquits and forever discharges
Executive from any and all claims, rights, demands, debts, obligations, losses,
causes of action, suits, controversies, setoffs, affirmative defenses,
counterclaims, third party actions, damages, penalties, costs, expenses,
attorneys’ fees, liabilities and indemnities of any kind or nature whatsoever
(collectively, the “claims”), whether known or unknown, suspected or
unsuspected, accrued or unaccrued, whether at law, equity, administrative,
statutory or otherwise, and whether for injunctive relief, or compensatory,
punitive or any other kind of damages, which the Company has had in the past or
presently has against Executive, arising from or relating to Executive’s
employment with the Company or its affiliates or the termination of her
employment or any circumstances related thereto, or any other matter, cause or
thing whatsoever, except for claims that relate to Executive’s alleged (i)
breach of fiduciary duty; or (ii) illegal or fraudulent conduct; provided, that
the Company acknowledges that it is not aware of any facts or allegations that
would support such a claim as of the Separation Date. Except as required by law,
the Company agrees not to directly or indirectly commence, maintain, initiate,
or prosecute, or cause, encourage, assist, volunteer, advise or cooperate with
any other person to commence, maintain, initiate or prosecute, any action,
lawsuit, proceeding, charge, petition, complaint or claim before any court,
agency or tribunal against Executive arising from, concerned with, or otherwise
relating to, in whole or in part, Executive’s employment or separation from
employment with the Company or any of the matters discharged and released in
this Agreement.
4.    Return of the Company Property. Within ten (10) days after the date
hereof, except as expressly provided by this Paragraph 4, Executive shall, to
the extent not previously returned, delivered or destroyed in the ordinary
course of employment: (a) return all equipment, records, files, documents, data,
programs or other materials and property in Executive’s possession which belongs
to the Company or any one or more of its affiliates, including, without
limitation, all, confidential information, computer equipment, access codes,
messaging devices, credit cards, keys and access cards; and (b) deliver all
original and copies of confidential information, notes, materials, records,
plans, technical data or other documents, files or programs (whether stored in

SEPARATION AGREEMENT AND RELEASE                            PAGE 4

--------------------------------------------------------------------------------






paper form, computer form, digital form, electronically or otherwise) that
relate or refer to (1) the Company or any one or more of its affiliates, or
(2) the Company or any one or more of the Company’s affiliates’ financial
statements, business information, strategies, sales or similar information. By
signing this Agreement, Executive represents and warrants that Executive has not
retained and has destroyed in the ordinary course of employment or will timely
return and deliver all the items described or referenced in subsections (a) or
(b) above; and, that should Executive later discover additional items described
or referenced in subsections (a) or (b) above, Executive will promptly notify
the Company and return/deliver such items to the Company. Notwithstanding the
foregoing, the Company agrees that Executive may retain the cellphone issued by
the Company, iPhone 5 (telephone number: 8xx-3xx-9983). Executive acknowledges
and agrees that she previously received a printed copy of her business contacts
from the Company, and a thumb drive that contains her business contacts and her
electronic calendar.
5.    No Admission Of Liability. This Agreement shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law, or legal right. Rather, the parties
specifically deny and disclaim that either has any liability to the other, but
are willing to enter this Agreement at this time to definitely resolve the
matters outlined herein.
6.    Mutual Non-Disparagement. Executive agrees that she will not, directly or
indirectly, disclose, communicate, or publish any libelous, defamatory, or
disparaging information concerning the Company, its executives, officers, Board
of Directors, its parents, subsidiaries, affiliates, employees, operations,
technology, proprietary or technical information, strategies or business
whatsoever, or cause others to disclose, communicate, or publish any disparaging
information concerning the same. The Company agrees that it shall not, directly
or indirectly, disclose, communicate, or publish any libelous, defamatory, or
disparaging information concerning Executive, or Executive’s skills, integrity
or her personal or business reputation to individuals or persons outside of the
Company or cause others to disclose, communicate, or publish any disparaging
information concerning the same. For purposes of this Paragraph 6, the Company’s
obligation shall be limited to only the members of the Company’s Board of
Directors, the named executive officers of the Company and such named executive
officers’ direct reports. For purposes of clarity, truthful statements made
under oath or in response to a subpoena shall not constitute a violation of this
Paragraph 6.
7.    Cooperation. Executive hereby agrees, during the six (6) month period
immediately following the date hereof, to be reasonably available to provide her
full cooperation, at the reasonable request of the Company, with any of the
Released Parties in the transitioning of her job duties and responsibilities,
any and all investigations or other legal, equitable or business matters or
proceedings which involve any matters for which Executive worked on or had
responsibility during her employment with the Company. Executive also agrees,
during the two year period following the date hereof, to be reasonably available
to the Company or its representatives to provide general advice or assistance as
reasonably requested by the Company. This includes but is not limited to
testifying (and preparing to testify) as a witness in any proceeding or
otherwise providing information or reasonable assistance to the Company in
connection with any investigation, claim or suit, and cooperating with the
Company regarding any investigation, litigation, claims or other

SEPARATION AGREEMENT AND RELEASE                            PAGE 5

--------------------------------------------------------------------------------






disputed items involving the Company that relate to matters within the knowledge
or responsibility of Executive ("Related Legal Claims"). Specifically, Executive
agrees (i) to meet with the Company’s representatives, its counsel or other
designees at reasonable times and places with respect to any items within the
scope of this provision; (ii) to provide truthful testimony regarding same to
any court, agency or other adjudicatory body; (iii) to provide the Company with
immediate notice of contact or subpoena by any non-governmental adverse party,
and (iv) to not voluntarily assist any such non-governmental adverse party or
such non-governmental adverse party’s representatives. Executive acknowledges
and understands that her obligations of cooperation under this Paragraph 7 may
include, but shall not be limited to, the need for or availability for
testimony. Executive shall receive no additional compensation for time spent
assisting the Company pursuant to this Paragraph 7, provided, however, that the
Company agrees to reimburse Executive for reasonable documented out-of-pocket
expenses (such as parking, travel and meals) incurred by Executive in assisting
the Company pursuant to this Paragraph 7 . Notwithstanding the foregoing, in the
event the Company files a lawsuit or asserts a claim against Executive,
Executive shall not be required to cooperate with respect to any such lawsuit or
claim, except to the extent required by applicable law. All services or
assistance contemplated in this Paragraph 7 shall be at mutually agreed to and
convenient times.
8.    Announcements. As required by applicable law, the Company filed a Form 8K
on October 9, 2013 reporting that Executive’s employment with the Company
terminated on the Separation Date. The parties agree that following execution of
this Agreement, the parties agree to develop and agree on an overall plan for
any additional announcements of Executive’s resignation to employees of Company
and third parties and the parties agree that neither Company nor Executive will
make any additional formal announcements concerning Executive’s resignation to
employees of Company or third parties until finalization of such plan except (i)
as and when mutually agreed by the parties, which agreement shall not
unreasonably be withheld, or (ii) as required by law, including any securities
law filing requirements.
9.    No Assignment Of Claims. Executive represents that she has not transferred
or assigned, to any person or entity, any claim involving the Company, or any
portion thereof or interest therein.
10.    Binding Effect Of Agreement. This Agreement shall be binding upon the
Company and upon Executive and her heirs, spouse, representatives, successors
and assigns.
11.    Controlling Law. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Texas. The Company and
Executive agree that the language in this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties. Venue of any litigation arising from this Agreement
shall be in a court of competent jurisdiction in state or federal court located
in Texas.
12.    Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.

SEPARATION AGREEMENT AND RELEASE                            PAGE 6

--------------------------------------------------------------------------------






13.    No Waiver. This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.
14.    Entire Agreement. This Agreement sets forth the entire agreement between
the parties and except as otherwise specifically set forth herein, fully
supersedes any and all prior agreements, understandings, or representations
between the parties, whether oral or written, pertaining to the subject matter
of this Agreement and Executive’s employment with the Company. Executive
represents and acknowledges that in executing this Agreement, she does not rely,
and has not relied, upon any representation(s) by the Company or its agents
except as expressly contained in this Agreement.
15.    Knowing and Voluntary Waiver. Executive, by Executive’s free and
voluntary act of signing below, (i) acknowledges that she has been given a
period of 45 days to consider whether to agree to the terms contained herein,
(ii) acknowledges that she has been advised in writing to consult with an
attorney prior to executing this Agreement, (iii) acknowledges that she
understands that this Agreement specifically releases and waives all rights and
claims Executive may have under the Age Discrimination in Employment Act, as
amended (“ADEA”) prior to the date on which Executive signs this Agreement, and
(iv) agrees to all of the terms of this Agreement and intends to be legally
bound thereby. Furthermore, Executive acknowledges that the promises and
benefits provided for in Paragraph 2 of this Agreement will be delayed until
this Agreement becomes effective, enforceable and irrevocable.
This Agreement will become effective, enforceable, and irrevocable on the eighth
(8th) day after the date on which it is executed by Executive (the “Effective
Date”). During the seven-day period prior to the Effective Date, Executive may
revoke her agreement to release claims under the ADEA by indicating in writing
to the Company Executive’s intention to revoke such release. If Executive
exercises her right to revoke hereunder, Executive shall forfeit her right to
receive payments hereunder in an amount equal to $315,000, and to the extent
such payments have already been made, Executive agrees that she will immediately
reimburse the Company for the amounts of such promises and benefits.
16.    Attorneys’ Fees. Provided Executive has not exercised her right to revoke
this Agreement pursuant to Paragraph 15, the Company shall reimburse Executive,
in an aggregate amount not to exceed $5,000.00 for the out-of-pocket costs, fees
and expenses incurred by Executive in connection with the negotiation and entry
into this Agreement, provided that Executive provides the Company with
reasonable documentation of such costs, fees and expenses within sixty (60) days
of the date of this Agreement. The Company shall reimburse Executive pursuant to
this Paragraph 16 within ten (10) days of its receipt of reasonable
documentation from Executive.
17.    Section 409A. The parties intend that all of the payments provided to
Executive as described in this Agreement will either (a) be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) as a payment that would fall within the

SEPARATION AGREEMENT AND RELEASE                            PAGE 7

--------------------------------------------------------------------------------






"short term deferral period" set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations or qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below), or
(b) to the extent a payment is not found to be exempt from Section 409A of the
Code, comply with the requirements of Section 409A, in either case so that none
of the severance payments and benefits to be provided hereunder will be subject
to the additional tax imposed under Section 409A of the Code, and the parties
shall at all times interpret this Agreement consistently with such intent. With
regard to any provision herein that provides for reimbursement of costs and
expenses, except as permitted by Section 409A of the Code, (i) the right to
reimbursement is not subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement during any taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred. Notwithstanding the foregoing, nothing contained in this Agreement
shall be construed as a representation, guarantee or other undertaking on the
part of the Company that any payments made pursuant to this Agreement are, or
will be found to be, exempt from or compliant with the requirements of Section
409A of the Code. Executive is solely responsible for determining the tax
consequences to Executive of any and all payments made pursuant to this
Agreement, including, without limitation, any possible tax consequences under
Section 409A of the Code. Each payment of severance of other benefits that is
subject to Section 409A of the Code shall be treated as a separate payment under
Treasury Regulation Section 1.409A-2(b). For purposes of this Section 17,
“Section 409A Limit” will mean two (2) times the lesser of: (x) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Executive’s 2012 taxable year as determined under, and with such
adjustments as are set forth in, Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for 2013.


[Remainder of Page Intentionally Left Blank]

SEPARATION AGREEMENT AND RELEASE                            PAGE 8

--------------------------------------------------------------------------------










I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.


AGREED TO BY:


/s/ Terry M. Almon
 
11/5/2013
 
 
 
Date
 





STATE OF TEXAS            §
§
COUNTY OF TARRANT        §


Before me, a Notary Public, on this day personally appeared Terry Almon, known
to me to be the person whose name is subscribed to the foregoing instrument, and
acknowledges to me that she has executed this Agreement on behalf of herself and
her heirs, for the purposes and consideration therein expressed.


Given under my hand and seal of office this __5th__ day of _November ___, 2013.


 
 
/s/ Shannon Adams
 
 
Notary Public in and for the State of Texas







(PERSONALIZED SEAL)



SEPARATION AGREEMENT AND RELEASE                            PAGE 9

--------------------------------------------------------------------------------






OMNIAMERICAN BANCORP, INC.




    
By:    /s/ Tim Carter                
Tim Carter
President and CEO


Date:    11/6/2013                




STATE OF TEXAS            §
§
COUNTY OF TARRANT        §


Before me, a Notary Public, on this day personally appeared Tim Carter, known to
me to be the person and officer whose name is subscribed to the foregoing
instrument and acknowledged to me that the same was the act of the corporation,
and that he has executed the same on behalf of said corporation for the purposes
and consideration therein expressed, and in the capacity therein stated.


Given under my hand and seal of office this __6th__ day of _November______,
2013.


 
 
/s/ Keishi Y. High
 
 
Notary Public in and for the State of Texas







(PERSONALIZED SEAL)











SEPARATION AGREEMENT AND RELEASE                            PAGE 10